4/13/2021               Case 3:21-cv-00527-AVC             DocumentU.S.
                                    F'emllaur v. City of Cincinnati 1-14G9 Filed
                                                                           (l98G) ::04/16/21      Page
                                                                                     Justia US Supreme   1 of
                                                                                                       Court   3
                                                                                                             Center




            Pem.baur v Ci                      ®            of Cincinnati, 475 U®S®
             69 (1986)

              Syllabus             Case



            U.S. Supreme Court
            Pembaurv. City of Cincinnati, 475 U.S. 469 (1986)

            Pembaur v. City of Cincinnati

            No. 84-1160

            Argued December 2, 1985

            Decided March 25, 1986




            Petitioner, a physician and the proprietor of a clinic in Cincinnati, Ohio, that provided
            medical services primarily to welfare recipients, was indicted by a grand jury for
            fraudulently accepting payments from state welfare agencies. During the grand jury
            investigation, subpoenas were issued for the appearance of two of petitioner's employees.
            When the employees failed to appear, the Assistant ~~•~u~ Prosecutor obtained capiases
            for their detention. But when two County Deputy Sheriffs attempted to serve the capiases at
            petitioner's clinic, he barred the door and refused to let them enter the part of the clinic
            where the employees presumably were located. Thereafter, Cincinnati police officers, whom
            petitioner had called, appeared and told petitioner to allow the Deputy Sheriffs to enter.


https://supreme.justia.com/cases/federal/us/475/469/
4/13/2021                                         Case 3:21-cv-00527-AVC            Document
                                                              Pernbaur v. Ciiy of Cincinnati         1-1469 Filed
                                                                                             :: 475 U.S.    (1.986) ::04/16/21       Page
                                                                                                                       Justia US Supreme   2 Center
                                                                                                                                         Court of 3


            Petitioner continued to refuse. The         Sheriffs then called their                         who told
            them to call the County Prosecutor's Office and to follow his instructions. The Deputy
           ,--•----=---==--,,_,,._~,...""''"--...._>«._~-~~.~•-•'-'''"''•-"'~•-•••••"'"'•'C~,•,e•••"•'"""~••,<"/•'•• •~••=••'"'"""•~A•"~"•-~-••••'"'•-'"•--" =••~,C<,",S¼C,,,SOC-, -"••~~J,   -,~,.•" •     C         •                         - •   ~



            Sheriffs spoke to the Assistant
           ·•--.-,~                . .
                                            Prosecutor~=-
                                                       asslg!,led  to the case. He in turn conferred_wi!ll
                                                              ----~~--------"--·~-...o...~=•-,.="'""·"'-·'~"'-                                                                                                                                            -=~·=-"

           ~~~~secutor, who told ~i~ to instruct the ~l!!Y§heriffs to "go in and 0eCihe31
           employees. The Assistant Prosecutor relayed these instructions to the Deputy Sheriffs.
           After the Deputy Sheriffs tried unsuccessfully to force the door, city police officers obtained
           an axe and chopped down the door. The Deputy Sheriffs then entered and searched the
           clinic, but were unable to locate the employees sought. Although petitioner was acquitted of
           the fraud charges, he was indicted and convicted for obstructing police in the performance



       .
           of an authorized act. His conviction was upheld by the Ohio Supreme Court. Petitioner then
           filed a damages action in Federal District Court under 42 U.S.C. § 1983 against the county,
               ~~~r~~~~~~lleg~~~~~~~~ h~d ~olated his r%hts underthe Fourth
                                                                                                                                                                                                                                                      -
               and Fourteenth Amendments. The District Court dismissed the claim against the county on
               the ground that the individual officers were not acting pursuant to the kind of "official
               policy" that is the predicate for municipal liability under Monell v. New York City Dept. of
               Social Services, 436 U.S. 658. The Court of Appeals affirmed, holding that petitioner had
               failed to prove the existence of a county policy because he had shown nothing more than
               that, on "this one occasion," the Prosecutor and the Sheriff decided to force entry into
               petitioner's clinic.                                                                               ·--
               Page 475 U. S. 470

~              ~ ~ n t is~versed, and the case is re~ded. 746 F.2d 337, reverse~
               remanded.

               JUSTICE BRENNAN delivered the opinion of the Court with respect to Parts I, II-A, and II-
               C, concluding that:

              1. The "official policy" requirement of Monell was intended to distinguish acts of the
              municipality from acts of the municipality's employees, and thereby make clear that
              municipal liability is limited to actions for which the municipality is actually responsible.
              Monell held that recovery from a municipality is limited to acts that are, properly speaking,
              "of the municipality," i.e., acts that the municipality has officially sanctioned or ordered.
              With this understanding, it is plain that ~~~~.J~~-d for a sin~
                                                                                                              -------•--=-------.....:.....---~~====-
              decision by municipal policymakers under appropriate circumstances. If the decision to
            •------~-----~~--                                                                             ~                               •-~-~•-,•~'-•'"""••'-~-.•-""~"'-~-,•~~-"•,-•• • •               -.,,••-•-• • •   ••   ~-~'- ~-•~~•-



              ado pt a particular course of action is directed by those who establish governmental policy,
              the municipality is equally responsible whether that action is to be taken only once or to be
              taken repeatedly. Pp. 475 U. S. 477-481.




https://supreme .justia. com/cases/federal/us/4 75/469/
   4/13/2021                      Case 3:21-cv-00527-AVC            Document
                                              Pembaur v. City ol' Cincinnati::      1-1469 Filed
                                                                               475 U.S.    (1986) ::04/16/21       Page
                                                                                                     Justia US Supreme    3 of
                                                                                                                       court    3
                                                                                                                             Center




               ;;:., u wa.:; errur Lu ui::;uu::;::; peuuuuer::; c1,uu1 uba111:sL u1e cuu1ny. v111u 1aw auu1unze::; Lue

        _ C o ~ ~ ! ! ~ ~ ~ r o ~ _ : t : ~ t y Prosecutor: The Sher~ff fo1L<!\¥yd the,
        practice of delegating certain decisions to the Prosecutor where appropriate.}n this c~~~2-..i
             ____ _,_,_"'"~•--~--,~-~-ll'<cWA _ _,                                                            '   ••              .   •~   • -   ...,,,..,,,




        the Deputy Sheriffs received instructions from the Sheriffs Office to follow the orders of the
       ~----~---                -   '--~=..,,,,,,,·=·'~~--,.,-~~=·'",,_====="'==-~--='~.,,.-"""'=·---~=,
--.~111 County Prosecutor, who made a considered decision based on his understanding of 1:?:_e law
        and commanded the Deputy Sheriffs to enter petitioner's clinic. That decision directly
        caused a violation of petitioner's Fourth Amendment rights. In ordering the Deputy
        Sheriffs to enter petitioner's clinic to serve the capiases on the employees, the County
        Prosecutor was acting as the final decisionmaker for the county, and the county may                              -
        therefore be held liable under§ 1983. Pp. 475 U.S. 484-485.
                                                                                          ti!! ;pr
               JUSTICE BRENNAN, joined by JUSTICE WHITE, JUSTICE MARSHALL, and JUSTICE
               BLACKMUN, concluded in Part 11-B that not every decision by municipal officers
               automatically subjects the municipality to§ 1983 liability. The fact that a particular official
               has discretion in the exercise of particular functions does not give rise to municipal liability
               based on an exercise of that discretion unless the official is also responsible, under state
               law, for establishing final governmental policy respecting such activity. Municipal liability
               under§ 1983 attaches where -- and only where -- a deliberate choice to follow a course of
               action is made from among various alternatives by the official or officials responsible for
               establishing final policy with respect to the subject matter in question. Pp. 475 U. S. 481-
               484.

               BRENNAN, J., delivered the opinion of the Court with respect to Parts I, II-A, and II-C, in
               which WHITE, MARSHALL, BLACKMUN, STEVENS, and

               Page 475 U.S. 471

             O'CONNOR (except for Part II-C), JJ., joined, and an opinion with respect to Part II-B, in
             which WHITE, MARSHALL, and BLACKMUN, JJ., joined. WHITE, .L, filed a concurring
             opinion, post, p. 475 U.S. 485. STEVENS, J., post, p. 475 U.S. 487, and O'CONNOR, J.,
             post, p. 475 U. S. 491, filed opinions concurring in part and concurring in the judgment.
             POWELL, J., filed a dissenting opinion, in which BURGER, C.J., and REHNQUIST, J.,
             joined,post, p. 475 U.S. 492.


               Oral Argument - December 02, 1985




   https://supreme .justia. com/cases/federal/us/4 7 5/469/
